Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the appeal brief filed on 06/20/2022.
Claims 1-20 are pending.

Prosecution Reopened
In view of the 06/20/2022 filed on 06/20/2022, PROSECUTION IS HEREBY REOPENED.

Response to Arguments
Applicant’s arguments filed in the appeal brief on 06/20/2022, with respect to the rejection of Claims 1, 13 and 18 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-20 under 35 USC § 103 have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lin et al. (US Patent 9,240,184 B1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Patent 9,240,184 B1).
Regarding Claims 1, 13 and 18, Lin teaches a computer implemented method for classification of input corresponding to multiple different kinds of input (see Fig.1, Fig.5 and Col.9, Line 32-38), the method comprising:
obtaining a set of features from the input (see Fig.1 (102), Fig.5 (503) and Col.9, Line 33-38);
providing the set of features to multiple different models to generate state predictions (see Fig.1 (104,106), Fig.10 (1002,1004), Col.10, Line 28-42 and Col.31, Line 47-54);
generating a set of state-dependent predicted weights (see Fig.10 (1003,1005) and Col.31, Line 47-65, state probabilities);
and combining the state predictions from the multiple models, based on the state-dependent predicted weights to form a combined model for classification of the set of features (see Fig.1 (108), Fig.10 (1007, Fig.11 (1104,1106,1108), Col.10, Line 43-49 and Col.31, Line 66 – Col.32, Line 15).
Regarding Claim 2, Lin further teaches wherein the multiple different models are trained for input corresponding to a different kind of input (see Fig.1 (104,106), Fig.10 (1002,1004), Col.7, Line 25-37 and Col.10, Line 27-42, inputs for neural network model and Gaussian Mixture model).
Regarding Claim 3, Lin further teaches wherein the multiple models have different structures or utilize different modeling technologies (see Fig.1 (104,106), Fig.10 (1002,1004), Col.7, Line 25-37 and Col.10, Line 27-42, the neural network model and Gaussian Mixture model).
Regarding Claim 4, Lin further teaches wherein the input comprises speech and the set of features comprise digital representations of speech (see Fig.1 (102), Fig.10 (1001), Col.5, Line 55-62 and Col.31, Line 31-36).
Regarding Claim 5, Lin further teaches wherein the multiple models comprise speech recognition models independently trained on the same or different kinds of speech (see Fig.1 (104,106), Fig.10 (1002,1004) and Col.10, Line 27-42).
Regarding Claims 8 and 20, Lin further teaches wherein generating the set of state dependent predicted weights to performed by a deep learning network trained on a training set of state labeled features (see Fig.10 (1004,1005) and Col.8, Line 13-33).
Regarding Claim 9, Lin further teaches wherein the set of predicted weights are time dependent static weights (see Fig.10 (1003,1005) and Col.31, Line 47-65, state probabilities).
Regarding Claims 10 and 17, Lin further teaches wherein the set of predicted weights are dynamic weights provided by a prediction cell (see Col.3, Line 44-64, neural network nodes and corresponding probabilities).
Regarding Claim 11, Lin further teaches wherein the set of predicted dynamic weights are provided by one of the models comprising Bidirectional long-term short memory (LSTM), generic Recurrent Neural Networks (RNN), or Convolutional Neural Networks (CNN) (see Col.23, Line 34-43).
Regarding Claim 12, Lin further teaches using the combined state predictions to classify the input as one or more spoken words (see Fig.5 (504,511) and Col.18, Line 39-46).
Regarding Claim 14, Lin further teaches wherein the multiple different models are trained for input corresponding to a different kind of input (see Fig.1 (104,106), Fig.10 (1002,1004), Col.7, Line 25-37 and Col.10, Line 27-42, inputs for neural network model and Gaussian Mixture model), and wherein the multiple models have different structures or utilize different modeling technologies (see Fig.1 (104,106), Fig.10 (1002,1004), Col.7, Line 25-37 and Col.10, Line 27-42, the neural network model and Gaussian Mixture model).
Regarding Claim 15, Lin further teaches wherein the input comprises speech and the set of features comprise digital representations of speech (see Fig.1 (102), Fig.10 (1001), Col.5, Line 55-62 and Col.31, Line 31-36); and wherein the multiple models comprise speech recognition models independently trained on the same or different kinds of speech (see Fig.1 (104,106), Fig.10 (1002,1004) and Col.10, Line 27-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent 9,240,184 B1) in view of Valsan (US Pub. 2010/0057453 A1).
Regarding Claim 6 and 16, Lin teaches wherein the input comprises speech and the set of features comprise digital representations of speech (see Fig.1 (102), Fig.10 (1001), Col.5, Line 55-62 and Col.31, Line 31-36), but fails to teach wherein different kinds of speech include two or more of speech in a noisy environment, native speech, non-native speech, child speech, whispered speech, natural conversation speech, and distant speech.
Lin, however, teaches utilizing an acoustic model and a classification module to identify speech data (see Fig.5 (504,506) and Col.19, Line 15-37).
Valsan teaches processing different kinds of speech input including speech in noisy environment and natural conversation speech for classification (see Fig.1 (101) and paragraph [0087]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Lin’s method the step for processing different kinds of speech input. The motivation would be to process different types of sound inputs for audio data classification.
Regarding Claim 19, Lin further wherein the multiple different models are trained for input corresponding to a different kind of input (see Fig.1 (104,106), Fig.10 (1002,1004), Col.7, Line 25-37 and Col.10, Line 27-42, inputs for neural network model and Gaussian Mixture model), and wherein the multiple models have different structures or utilize different modeling technologies (see Fig.1 (104,106), Fig.10 (1002,1004), Col.7, Line 25-37 and Col.10, Line 27-42, the neural network model and Gaussian Mixture model), but fails to teach wherein different kinds of speech include two or more of speech in a noisy environment, native speech, non-native speech, child speech, whispered speech, natural conversation speech, and distant speech.
Lin, however, teaches utilizing an acoustic model and a classification module to identify speech data (see Fig.5 (504,506) and Col.19, Line 15-37).
Valsan teaches processing different kinds of speech input including speech in noisy environment and natural conversation speech for classification (see Fig.1 (101) and paragraph [0087]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Lin’s method the step for processing different kinds of speech input. The motivation would be to process different types of sound inputs for audio data classification.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent 9,240,184 B1) in view of Soltau et al. (US Pub.2018/01745576 A1).
Regarding Claim 7, Lin teaches the method of Claim 1 but fails to teach wherein the multiple models comprise deep long term short term memory (LSTM) acoustic models.
Soltau, however, teaches using a deep long term short term memory (LSTM) acoustic model for performing speech recognition processing on speech input data for transcription (see Fig. (124,116) and paragraph [0071]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to Lin’s method the step for utilizing a deep long term short term memory (LSTM) acoustic model as one of the multiple different models. The motivation would be to use a specific acoustic model to perform speech recognition processing on the speech input data for translation and transcription.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672